Citation Nr: 0104576	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.   

2.  Entitlement to service connection for a cervical spine 
disability.    

3.  Entitlement to service connection for right ankle 
disability.    

4.  Entitlement to service connection for left ankle 
disability. 

5.  Entitlement to service connection for a left heel 
disability.   

6.  Entitlement to service connection for bilateral hip 
disability.  

7.  Entitlement to service connection for bilateral knee 
disability.  

8.  Entitlement to service connection for a lumbar spine 
disability.  

9.  Entitlement to service connection for a gastrointestinal 
disorder to include dysentery.    

10.  Entitlement to service connection for a respiratory 
disorder, to include pneumonia.    

11.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.  

12.  Entitlement to service connection for typhus scrub. 

13.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from August 1966 to February 
1970.  Service personnel records show that he served in 
Vietnam and was awarded a Combat Action Ribbon.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, (the RO) which denied entitlement to service 
connection for typhus scrub, residuals of pneumonia, 
residuals of dysentery, and disabilities of the left heel, 
left ankle, right ankle, knees, hips, lumbar spine, 
shoulders, and cervical spine.  The veteran's claim for a 
disability evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD) was also denied.  

In a July 1999 rating decision, the claim for entitlement to 
a total rating based upon individual unemployability due to 
service-connected disabilities was denied.  In a March 2000 
statement, the veteran indicated that he was not able to 
maintain any form of substantial and gainful employment due 
to his service-connected disabilities.   The Board interprets 
this statement as a notice of disagreement with respect to 
the July 1999 rating decision.  Review of the record further 
reveals that in the October 1999 rating decision, the RO 
denied entitlement to service connection for typhus scrub.  
In the November 1999 Notice of Disagreement, the veteran 
clearly expressed disagreement with the denial of service 
connection for typhus scrub in the October 1999 rating 
decision.  The RO did not issue a Statement of the Case with 
respect to these two issues.  These issues are addressed in 
the REMAND potion of this decision.  

The claims for entitlement to service connection for 
disabilities of the knees, lumbar spine, ankles, left heel, 
and hips, residuals of dysentery, and residuals of pneumonia 
and entitlement to a disability evaluation in excess of 50 
percent for PTSD are also addressed in the REMAND portion of 
this decision. 

Review of the record further reveals that in a May 1998 
statement, the veteran raised the issue of entitlement to 
service connection for a dental condition.  In a January 1999 
statement, the veteran raised the issue of entitlement to 
service connection for a skin disorder due to exposure to 
herbicides.  In the March 2000 statement, the veteran raised 
the issue of entitlement to service connection for vertigo, 
claimed as secondary to service-connected tinnitus.  The 
Board refers these issues to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the RO].  



FINDINGS OF FACT

1.  There is no evidence of a bilateral shoulder disability.

2.  There is no evidence of a cervical spine disability.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000). 

2.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disabilities of 
the shoulders and cervical spine.  In the interest of 
clarity, the Board will initially review generally applicable 
law and regulations.  The Board will then separately discuss 
the issues on appeal.

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2000).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Brammer, 3 Vet. 
App. at 225.  

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2000). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") rendered a decision that 
further clarified the law and VA regulations pertaining to 
the use of lay statements in cases involving combat veterans.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court in Caluza 
emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims" by allowing lay 
or other evidence to prove incurrence of a condition by 
combat.  Caluza, 7 Vet. App. at 507. 

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and a 
relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Duty to Assist/Standard of Review

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Analysis

Initial matters

The Board initially observes that recently-enacted 
legislation has eliminated the former statutory requirement 
that a well-grounded claim be presented; enhanced VA's duty 
to assist a claimant in developing facts pertinent to a 
claim; and expanded on VA's duty to notify the claimant and 
representative concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).  

With respect to these two issues, the Board finds that the RO 
has taken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the veteran's 
claims for service connection for a cervical spine disability 
and a bilateral shoulder disability.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran and his accredited representative have been accorded 
the opportunity to present evidence and argument in support 
of the claim.  The veteran did not identify any records of 
treatment for the claimed disabilities.  The veteran was 
afforded appropriate VA examinations in November 1998.  The 
RO also notified the veteran of the evidence needed to 
substantiate his claims in the November 1999 Statement of the 
Case.  The RO clearly indicated that the veteran needed to 
submit evidence of current disabilities.  

Given that the veteran was provided the necessary information 
on which to substantiate his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
finds that the RO fulfilled its duty to assist the veteran in 
the development of his claims for service connection for a 
bilateral shoulder and cervical spine disabilities.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  The Board finds that the RO made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The Board 
further finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].   
  
1.  Entitlement to Service Connection for a Bilateral 
Shoulder Disability

Factual Background

Service personnel records show that the veteran served one 
year in Vietnam and his primary occupation was rifleman.  The 
veteran was awarded a Combat Action Ribbon.  

The veteran's service medical records, including his February 
1970 separation physical examination report, are pertinently 
negative.  There are no medical reports concerning the 
veteran's shoulders after service.

In a May 1998 statement, the veteran stated that he had 
trouble with his shoulders because while in service in 
Vietnam, he carried excessive weight on his back.   

A November 1998 general medical examination report reveals 
that the veteran reported having aching in his shoulders.  A 
November 1998 VA orthopedic examination report indicates that 
the veteran reported falling out of a helicopter from a 
height of five or six feet; he was carrying heavy weight at 
the time.  He stated that he landed on his arms and legs.  
The veteran stated that after this injury, he has had 
problems with every joint in his body.  The veteran stated 
that he took Tylenol for his discomfort.  The veteran 
reported that he had shoulder pain on a daily basis and that 
sometimes, his right shoulder hurt when he walked.  He had 
pain over the anterior and peri-scapular region of the 
shoulders.   

Neurological examination of the upper extremities was normal.  
There was normal range of motion of the shoulders.  There was 
no evidence of tendonitis.  The veteran complained of pain on 
the extremes of motion.  The examiner did not detect any 
instability.  X-ray examination of the shoulders was normal.  
The impression was bilateral shoulder pain.  The examiner 
indicated that he had no idea which if any of the veteran's 
current symptoms were related in the least bit to the event 
at question during his service career.   

Discussion

The veteran asserts that he has a bilateral shoulder 
disability due to carrying heavy objects in service and 
jumping out of a helicopter from 6 to 10 feet above the 
ground while wearing heavy gear.  He asserts that service 
connection should be granted for the bilateral shoulder 
disability.    

The service medical records do not reflect complaints or 
diagnosis of a bilateral shoulder disability and make no 
reference to the helicopter incident which has been recently 
reported by the veteran. However, the veteran was engaged in 
combat with the enemy during a period of war.  Service 
records indicate that he was awarded the Combat Action Ribbon 
for his service in Vietnam.  Thus, 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.303 (d) are applicable in this case.  As noted 
above, under 38 U.S.C.A. § 1154(b), a veteran who engaged in 
combat, may use satisfactory lay evidence to show that an 
injury or disease happened in service.  

The Board notes that the veteran asserts that he injured his 
shoulders after jumping out of a helicopter and by carrying 
heavy gear in combat.  The Board finds that the veteran's 
statements are consistent with the circumstances and 
conditions of his service as a rifleman in the Marines in 
Vietnam.  Thus, the veteran's statements are sufficient to 
establish that he injured his shoulders in service. 

The Board notes that these provisions deal with the question 
of whether a particular disease or injury occurred in 
service, that is, what happened then, and not the question of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  See 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  In short, the 
above-cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

Of great significance with respect to this issue, moreover, 
is that a determination of combat-veteran status relates to 
the question of the incurrence of a disability while in 
service, and not the question of the disability's current 
existence.  See, e.g., Kessel v. West, 13 Vet. App. 9 (1999).  
Even assuming combat status, the veteran must provide 
satisfactory evidence of a current disability.  

In the present case, the veteran has not submitted competent 
evidence that he has a current bilateral shoulder disability.  
There is no medical evidence of record which establishes that 
the veteran currently has a bilateral shoulder disability.  
The November 1998 VA orthopedic examination report indicates 
that range of motion of the shoulders was normal.  
Neurological examination was normal.  X-ray examination of 
the shoulders was normal.  The impression was bilateral 
shoulder pain.  The Board notes, however, that in Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), the Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  

In short, there are complaints of shoulder pain without any 
corresponding current clinical evidence demonstrative of a 
diagnosis of a shoulder disability.  The Board notes that the 
veteran has not submitted any medical evidence which 
establishes that he currently has a bilateral shoulder 
disability, despite being informed of this deficiency in his 
claim by the RO in the November 1999 Statement of the Case.  

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In the veteran's 
case, the record thus contains no medical evidence that the 
veteran has a bilateral shoulder disability.  

The veteran's own assertions that he has a bilateral shoulder 
disability which began during service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinions as to etiology and a medical diagnosis 
competent.

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the 
". . . impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions. . ."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Under these criteria, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  The medical evidence does not reveal any 
bilateral shoulder disability.  In the absence of a current 
disability, as defined by governing law, the claim must be 
denied.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a bilateral shoulder disability 
is not warranted, since there is no evidence of a current 
bilateral shoulder disability.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection.  
The claim is therefore denied.  


2.  Entitlement to Service Connection for a Cervical Spine 
Disability

The Board observes that the factual background and the 
veteran's contentions with respect to this issue parallel 
those of the previous issue.  However, for the sake of 
completeness the Board will separately evaluate the veteran's 
claim of entitlement to service connection for a cervical 
spine disability, even though this of necessity entails some 
duplication.

Factual Background

A May 1966 service entrance examination report indicates that 
examination of the neck was normal.  A June 1969 examination 
report did not reflect any complaints or diagnosis of a 
cervical spine disability.  A February 1970 separation 
examination report indicates that examination of the neck was 
normal.  The examination report was silent for complaints or 
diagnosis of a cervical spine disability.  There are no 
pertinent medical records after service.  

In a May 1998 statement, the veteran stated that ever since 
jumping out of the helicopter in service, he had a shooting 
pain in the back of his neck.  

A November 1998 VA orthopedic examination report indicates 
that the veteran reported that he fell out of a helicopter 
from a height of five or six feet during an off load; he was 
carrying heavy weight at the time.  The veteran stated that 
after this injury, he has had problems with every joint in 
his body.  The veteran reported that his neck bothered him 
once a week; the pain was spontaneous and fleeting, but 
apparently excruciatingly painful.  He did not have radiation 
to either extremity.  Examination of the cervical spine 
revealed full range of motion in flexion, extension and left 
and right side bending.  The veteran had limitation of right 
side rotation to 45 degrees.  Left side rotation was to 60 
degrees.  Neurological examination of the upper extremities 
was normal.  X-ray examination of the cervical spine was 
normal.  The impression was neck pain.  The examiner 
indicated that he had no idea which if any of the veteran's 
current symptoms were related in the least bit to the event 
at question during his service career.   

Discussion

The veteran asserts that he is entitled to service connection 
for a cervical spine disability.  He contends that he 
sustained a cervical spine disability after jumping out of a 
helicopter in Vietnam in combat while wearing a heavy pack.  

As discussed above, the Board concedes that the veteran 
engaged in combat with the enemy during a period of war.  The 
Board finds that the veteran's testimony that he injured his 
cervical spine after jumping out of a helicopter in combat in 
service is satisfactory evidence of service incurrence 
pursuant to the provisions of 38 U.S.C.A. § 1154(b), since 
his lay testimony that he was injured in service after 
jumping out of a helicopter is consistent with his service as 
a combat rifleman.     

As discussed above, however, even assuming combat status, the 
veteran must provide satisfactory evidence of a current 
disability.  The determination of combat-veteran status 
extends only to the question of the incurrence of a 
disability while in service and not the issue of the 
disability's current existence.  See, e.g., Kessel v. West, 
13 Vet. App. 9 (1999).  In the present case, the veteran has 
not submitted competent evidence that he has a current 
cervical spine disability.

There is no medical evidence of record which establishes that 
the veteran currently has a cervical spine disability.  The 
November 1998 VA orthopedic examination report indicates that 
X-ray examination of the neck was normal.  The impression was 
neck pain.  The Board notes that in Sanchez-Benitez, supra, 
the Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  The Board also notes that the 
examiner was unable to relate the veteran's symptoms to the 
injury in service.  The Board notes that the veteran has not 
submitted any medical evidence which establishes that he 
currently has a cervical spine disability.  

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131.  In the veteran's case, the record 
thus contains no medical evidence that the veteran has a 
cervical spine disability.  

The veteran's own assertions that he has a cervical spine 
disability which is related to his service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Espiritu, supra.  The veteran is not competent to render 
a diagnosis or an opinion concerning etiology of his claimed 
disability.  

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau, supra; Brammer, supra.  
A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich, supra; Chelte, supra.  As the Court 
has held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991). 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
The medical evidence does not reveal any cervical spine 
disability.  In the absence of a current disability, as 
defined by governing law, the claim must be denied.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a cervical spine disability is 
not warranted, since there is no evidence of a current 
cervical spine disability.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a cervical spine 
disability.  The claim is accordingly denied.  



ORDER

The claim for service connection for a bilateral shoulder 
disability is denied.   

The claim for service connection for a cervical spine 
disability is denied.  


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination of the claims for service connection for 
disabilities of the knees, ankles, hips, lumbar spine, and 
left heel, typhus scrub, a gastrointestinal disorder to 
include dysentery and a respiratory disorder to include 
pneumonia; entitlement to a disability evaluation for in 
excess of 50 percent for post traumatic stress disorder 
(PTSD); and entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities.    

As noted by the Board above, the Veterans Claims Assistance 
Act of 2000 (VCAA) provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) [to be codified at 38 U.S.C. § 5103A].

Entitlement to service connection for right and left ankle 
disabilities

The veteran contends that he incurred injuries to his ankles 
in service when he jumped out of a helicopter in Vietnam.  
The medical evidence of record establishes that the veteran 
currently has disabilities of the ankles.  A November 1998 VA 
orthopedic examination report indicates that X-ray 
examination revealed minimal osteophytic formation medially 
and laterally of the joint space.  There were findings of 
mild right ankle instability.  

Review of the record reveals that the veteran identified two 
doctors who have treated him for ankle disabilities.  In a 
May 1998 statement, the veteran indicated that he was treated 
by Dr. A.B. and Dr. R.  He also stated that that one of his 
legs was shorter than the other and this threw him off 
balance and consequently, he sprained ankles more.  He 
contends that Dr. B. stated that this probably happened when 
he hurt his back while in Vietnam.  The veteran provided the 
doctors' addresses.  It does not appear that the RO made an 
attempt to obtain these treatment records.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the VA 
and authorizes the VA to obtain.  Whenever the VA, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the VA shall notify the claimant 
that the VA is unable to obtain records with respect to the 
claim.  The notification must identify the records the VA is 
unable to obtain; explain the efforts that the VA made to 
obtain those records; and, describe any further action to be 
taken by the VA with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) [to be codified at 38 U.S.C. 
§ 5103A(b)(1), (2)].  The Board finds that such records are 
relevant to the veteran's claim since the records show 
treatment for the claimed disability and may establish the 
etiology of the right ankle disability.  Therefore, the Board 
finds that the RO should make an attempt to obtain the 
treatment records identified by the veteran.  

The Board also finds that another VA examination is necessary 
to determine if the veteran had a pre-existing right ankle 
disability and if so, whether this disability increased in 
severity during service.  Pertinent law provides that a 
veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2000).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  

In the present case, the evidence of record shows that the 
veteran sustained a right ankle sprain in service in 
September 1967.  It was noted that the veteran had a past 
history of ankle trouble.  There is evidence that the veteran 
had right ankle sprains after service in 1983 and 1993.  In 
light of this evidence, the Board finds that another VA 
examination is necessary to determine if the right ankle 
disability pre-existed service, and if so, whether the right 
ankle disability increased in severity during service.  

The Board also finds that another VA examination is necessary 
to determine if the current ankle disabilities are related to 
the veteran's period of service, specifically the injuries 
the veteran incurred while jumping out of the helicopter.  A 
medical opinion is also necessary in order to determine 
whether the current right ankle disability is related to the 
veteran's post-service right ankle injuries.  An August 1983 
private medical record indicates that the veteran had been 
running and he hit a pothole and twisted his right ankle and 
fell.  The diagnosis was sprain of the lateral malleolus.  
Private medical records dated in February 1993 indicate that 
the veteran had swelling and pain in the right ankle after 
spraining the ankle.  A March 1993 application for benefits 
form indicates that the veteran initially injured his right 
ankle in January 1993 and re-injured his right ankle in March 
1993.  The evidence of record shows that the veteran was 
treated for right ankle swelling and pain from February 1993 
to April 1993 and he required time off from work.  

The VCAA provides that VA's statutory duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) [to be codified at 38 U.S.C. § 5103A (d)].  The Board 
finds that a VA medical examination is necessary in order to 
determine whether the current ankle disabilities are related 
to service, whether the current right ankle disability pre-
existed service and if so, whether the disability increased 
in severity during service, and whether the current right 
ankle disability is related to the postservice right ankle 
injuries in 1983 and 1993.  

Lastly, the Board notes that there is evidence of record that 
the veteran may have received workers compensation benefits 
for the right ankle disability.  A March 1993 application for 
benefits form indicates that the veteran initially injured 
his right ankle in January 1993 and re-injured his right 
ankle in March 1993.  The diagnosis was sprain of the right 
ankle.  The report indicates that the veteran was absent from 
work from March 13, 1993 to April 20, 1993.  The Board finds 
that these records are relevant to the veteran's claim for 
service connection for a right ankle disability because the 
records may establish the etiology of the right ankle 
disability.  Therefore, the Board finds that the RO should 
also ask the veteran whether he received workers compensation 
benefits for a right ankle disability, and if so, make an 
attempt to obtain those records as well.

Entitlement to service connection for a left heel disability

The veteran asserts that he incurred a left heel disability 
in service when after jumping from a helicopter while wearing 
heavy gear and carrying ammunition.  There is medical 
evidence that the veteran currently has a disability of the 
left foot.  A November 1998 VA orthopedic examination report 
indicates that X-ray examination of the left foot revealed a 
small bony fragment by the head of the first metatarsal on 
the left foot and an avulsion of the dorsal calcaneal spur.  

Review of the record reveals that the veteran identified 
treatment records regarding his claimed left heel disability.  
In a May 1998 statement, the veteran indicated that Dr. B. 
stated that the veteran's extreme pain in the left foot was 
probably caused by his knee or low back.  Review of the 
records reveal that the RO did not make an attempt to obtain 
the veteran's treatment records from Dr. B.  The Board notes 
that the veteran provided the address for Dr. B. in the May 
1998 statement.  

The Board finds that such records are relevant to the 
veteran's claim since the records show treatment for the 
claimed disability and may establish the etiology of the 
disability.  Therefore, pursuant to the VCAA, the RO must 
make an attempt to obtain the treatment records identified by 
the veteran and if they are unable to obtain such records, 
the RO must notify the veteran that they are unable to obtain 
the records and explain the efforts that the RO made.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) [to be codified at 
38 U.S.C. § 5103A(b)(1), (2)].

Entitlement to service connection for bilateral hip 
disability

The veteran asserts that he is entitled to service connection 
for a bilateral hip disability because he injured his hips 
after jumping out of a helicopter while serving in Vietnam.  
There is medical evidence of a current bilateral hip 
disability.  The November 1998 VA orthopedic examination 
report indicates that X-ray examination of the hips revealed 
minimal degenerative changes.  

There is evidence that the veteran was treated for a left hip 
disability in service.  A January 1967 service medical record 
indicates that the veteran's acetabulum process on the left 
easily dislocated.  A February 1967 service orthopedic 
consultation clinical record indicates that the orthopedist 
concluded that the veteran was not dislocating the left hip, 
but was simply sliding the iliotibial head over the trunk.  A 
December 1967 service orthopedic clinical record indicates 
that the veteran was able to slide the femoral head under the 
iliotibial band at will, but the orthopedist doubted that the 
veteran did this involuntarily.  It was noted that the 
veteran reported that his hips dislocated since highschool.  
A June 1969 service medical record indicates that the veteran 
had recurrent luxation of both hips, not considered 
disabling.  The February 1970 separation examination report 
indicates that examination of the hips was normal. 

As noted above, the VCAA provides that VA's statutory duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) [to be codified at 38 U.S.C. § 5103A 
(d)].  In light of the medical findings discussed above, the 
Board finds that another VA examination is necessary in order 
to determine if the left hip pre-existed service, and if so, 
whether the left hip disability underwent an increase in 
severity during service.  Another VA examination is also 
necessary in order to determine whether the veteran's 
bilateral hip disability is related to the veteran's period 
of service, including the fall from the helicopter.     

Entitlement to service connection for a bilateral knee 
disability

The veteran asserts that he is entitled to service connection 
for a bilateral knee disability.  He contends that he 
incurred a bilateral knee disability in service after jumping 
from a helicopter while wearing heavy gear and carrying 
ammunition.  There is medical evidence that the veteran 
currently has a bilateral knee disability.  A November 1998 
VA X-ray examination of the knees revealed minimal 
subchondral sclerosis in the tibial plateau indicating early 
degenerative joint disease. 
 
Review of the record reveals that the veteran identified four 
doctors that treated for his knee disabilities.  In a May 
1998 statement, the veteran indicated that Dr. H.R., Dr. 
C.T., Dr. T., and Dr. R. treated him for his knee 
disabilities.  The veteran provided the addresses of these 
doctors in the May 1998 statement.  It does not appear that 
the RO made an attempt to obtain these treatment records.  
The Board finds that such records are relevant to the 
veteran's claim since the records show treatment for the 
claimed disability and may establish the etiology of the 
disability.  Therefore, pursuant to the VCAA, the RO must 
make an attempt to obtain the treatment records identified by 
the veteran and if they are unable to obtain such records, 
the RO must notify the veteran that they are unable to obtain 
the records and explain the efforts that the RO made.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) [to be codified at 
38 U.S.C. § 5103A(b)(1), (2)].

The Board also finds that another VA examination is necessary 
before the claim can be decided.  The Board notes that the 
November 1998 VA examination report indicates that the 
examiner stated that the bilateral knee disability may, at 
least as likely as not, have some contribution from the 
[helicopter] injury in question.  However, the examiner 
indicated that the exact contribution was still in question 
in light of the veteran's 25 years of heavy labor.  Thus, the 
Board finds that another VA examination is necessary in order 
to determine if the current knee disabilities are related to 
the veteran's period of service, including the fall from the 
helicopter.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) [to be 
codified at 38 U.S.C. § 5103A (d)].

The Board also finds that another VA examination is necessary 
in order to determine if the current knee disabilities are 
due to post-service knee injuries.  An August 1972 medical 
treatment report indicates that the veteran stepped on a 
grate and sprained his right knee.  A February 1982 medical 
record reveals that the veteran slipped and fell on his left 
knee.  In May 1989, the veteran was treated for left knee 
pain.  A February 1996 medical report indicates that the 
veteran reported that he was cleaning up a spill and he 
slipped and twisted his left knee.  Hospital records dated in 
September 1996 indicate that the veteran had a torn medial 
meniscus, torn lateral meniscus, chondromalacia of the medial 
femoral condyle, and chondromalacia patella and degenerative 
arthritis of the left knee.  The veteran underwent a partial 
medical and lateral meniscectomy and chondroplasty of the 
medial femoral condyle and patella of the left knee.  In a 
November 1998 statement, Dr. D.T. indicated that the veteran 
had injured his left knee in February 1996.  Dr. D.T. stated 
that it was likely that a pre-existent condition of the 
articular cartilage existed prior to the stated injury in 
1996 given the fact that there were previous symptoms of pain 
and swelling with activities and the previous X-ray 
examinations of the left knee in 1982 and 1989.  

In light of these clinical findings, the Board finds that a 
VA medical examination is necessary to determine whether the 
veteran's current knee disabilities are related to the post-
service knee injuries.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
[to be codified at 38 U.S.C. § 5103A (d)].

The Board also notes that the evidence of record also shows 
that the veteran received workers compensation benefits for a 
post-service knee disability.  These records are relevant to 
the veteran's claim for service connection for a knee 
disability since the records may establish the etiology of 
the current knee disability.  Thus, the RO should make an 
attempt to obtain those records as well.

Lastly, the Board notes that in March 2000, the veteran 
submitted an additional evidence in support of his claim for 
service connection for a bilateral knee disability.  The 
evidence consists of a March 2000 VA treatment record which 
indicates that the veteran was under care for polyarticular 
osteoarthritis with symptoms in his knees dating from his 
service days.  The Board finds that this evidence is 
pertinent to the veteran's claim since it addresses the 
veteran's current knee disabilities and shows that the knee 
disabilities may be related to service.  There is no evidence 
in the claims folder that the veteran waived RO consideration 
of this additional evidence.  

Generally, any pertinent evidence submitted by the veteran or 
his representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived.  See 38 C.F.R. § 
20.1304(c) (2000).  Because the RO has not considered this 
evidence, and because the veteran has not submitted a waiver 
of initial RO consideration pursuant to 38 C.F.R. § 20.1304, 
the Board believes that a remand is appropriate in order to 
provide the RO with the opportunity to consider this evidence 
in the first instance.  


Entitlement to service connection for a lumbar spine 
disability

The veteran asserts that he is entitled to service connection 
for a lumbar spine disability.  He contends that he incurred 
a lumbar spine disability in service after jumping from a 
helicopter while wearing heavy gear and carrying ammunition.  
Review of the record reveals that the veteran submitted 
competent evidence of a current lumbar spine disability.  A 
November 1998 VA X-ray examination of the lumbar spine 
revealed mild degenerative changes.   
 
Review of the record further reveals that the veteran 
identified a doctor that treated his lumbar spine disability.  
In a May 1998 statement, the veteran indicated that Dr. R.B. 
treated his lumbar spine disability.  At the November 1998 VA 
examination, the veteran stated that he was being treated by 
a chiropractor.  The Board finds that these records are 
relevant to the veteran's claim since the records address the 
veteran's lumbar spine disability and may establish the 
etiology of the disability.  It does not appear that the RO 
made an attempt to obtain these treatment records.  The Board 
finds that such records are relevant to the veteran's claim 
since the records show treatment for the claimed disability 
and may establish the etiology of the disability.  Pursuant 
to the VCAA, the RO must make an attempt to obtain relevant 
treatment records identified by the veteran and if they are 
unable to obtain such records, the RO must notify the veteran 
that they are unable to obtain the records and explain the 
efforts that the RO made.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) [to be codified at 38 U.S.C. § 5103A(b)(1), (2)]. 

The Board finds that another VA examination is necessary to 
determine the etiology of the current lumbar spine 
disability.  There is evidence that the current lumbar spine 
disability may be related to the veteran's period of service.  
The Board notes that the November 1998 VA examination report 
indicates that the examiner stated that the veteran's back 
disability may, at least as likely as not, have some 
contribution from the [helicopter] injury in question.  
However, the examiner indicated that the exact contribution 
was still in question in light of the veteran's 25 years of 
heavy labor.  Thus, the Board finds that another VA 
examination is necessary to determine if the current lumbar 
spine disability is related to the veteran's period of 
service, including the fall from the helicopter.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) [to be codified at 
38 U.S.C. § 5103A (d)].

Review of the record further reveals that the veteran had 
post-service back injury.  The veteran stated that he had 
been in a car wreck in 1994.  An October 1995 physician's 
note indicates that the veteran had a spinal injury.  An 
August 1997 initial medical report for the workers 
compensation commission indicates that the veteran's back was 
aggravated by limping due to his knee injury.  The diagnosis 
was lumbar sprain/strain.  The veteran asserts that Dr. B. 
told him that his low back disability was an old injury that 
was aggravated.  Thus, the Board finds that a VA medical 
examination is necessary in order to determine whether the 
veteran's current lumbar spine disability is related to the 
post-service injuries.  

Review of the record further reveals that at the November 
1998 VA examination, the veteran stated that he was receiving 
disability from work.  Review of the record reveals that the 
veteran had filed a medical report with workers compensation 
for a back injury.  It does not appear that the RO made an 
attempt to obtain these treatment records.  The Board finds 
that the RO should also ask the veteran whether he is 
receiving workers compensation for a back disability and if 
so, the RO should make attempt to obtain these records as 
well.  The Board finds that these records are relevant since 
they may establish the etiology of the veteran's current 
lumbar spine disability.  

Lastly, the Board notes that in March 2000, the veteran 
submitted additional evidence to the Board in support of his 
claim for service connection for a lumbar spine disability.  
The additional evidence consists of a VA treatment record 
dated in March 2000 which indicates that the veteran was 
under care for chronic back pain with a compression fractures 
at L1.  The Board finds this evidence to be pertinent to the 
veteran's claim since it describes the veteran's current back 
disability, which the veteran contends was incurred in 
service.  There is no evidence in the claims folder that the 
veteran waived RO consideration of this additional evidence 
by the RO.  Therefore, because the RO has not considered this 
evidence, and because the veteran has not submitted a waiver 
of initial RO consideration pursuant to 38 C.F.R. § 20.1304, 
the Board believes that a remand is appropriate in order to 
provide the RO with the opportunity to consider this evidence 
in the first instance.  

Entitlement to service connection for a gastrointestinal 
disorder to include residuals of dysentery

The veteran asserts that he had dysentery while serving in 
Vietnam and he has had gastrointestinal problems ever since.  
Review of the service medical records reveal that the an 
October 1968 service medical record reflects an impression of 
probable dysentery.  The service medical records show that 
the veteran was hospitalized.  The hospital records indicate 
that the course of the fever, presence of rash, and apparent 
response to Tetracycline tended to suggest a presumptive 
diagnosis of scrub typhus.  The February 1970 separation 
examination report is silent for complaints or diagnosis of 
dysentery.   

However, the medical evidence of record reveals that the 
veteran may currently have residuals of dysentery.  A 
November 1998 VA general medical examination report reflects 
an impression of dysentery condition.  The examiner stated 
that according to the veteran, he had dysentery in Vietnam 
and ever since he came back from Vietnam, he had two or three 
loose stools, two out of seven days of the week.  

It appears from the medical evidence of record that the 
veteran may have a residual disability due to dysentery.  
Therefore, the Board finds that a VA examination is necessary 
in order to clarify whether the veteran currently has 
dysentery or a residual disability of dysentery and if so, 
whether this disability is related to the veteran's period of 
service, specifically the diagnosis of probable dysentery in 
service.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) [to be 
codified at 38 U.S.C. § 5103A (d)].     

Entitlement to service connection a respiratory disorder to 
include pneumonia

The veteran asserts that he is entitled to service connection 
for pneumonia because he had pneumonia while in boot camp in 
August to December 1966 and again in April 1967 before he 
went to Vietnam.  The veteran asserts that over the years, 
since Vietnam, he has become quite ill with the same type of 
illness and he has been to the doctor for this illness.  He 
stated that since he has had pneumonia, he contacted colds 
more easily and he had quire severe colds.  

The service medical records show that in April 1967, the 
veteran was hospitalized for an infection of the upper 
respiratory tract, undifferentiated.  Chest X-ray was 
negative.  The veteran was initially treated as a bacterial 
upper respiratory infection with parenteral penicillin.  It 
was noted that a ten day course of penicillin was completed 
and the veteran was essentially asymptomatic with a normal 
physical examination.  

Review of the record further reveals that a November 1998 VA 
general medical examination report reflects an assessment of 
residuals of pneumonia - insufficient breathing condition.  
The examiner stated that according to the veteran, he had 
episodes where he has trouble breathing.  He did not take any 
medication.  The examiner noted that the examination showed 
clear lungs to auscultation without rales, rhonchi or 
wheezes.  The examiner noted that X-ray examination and 
pulmonary function tests were pending.  A November 1998 chest 
X-ray examination was normal.  There was no evidence of 
active parenchymal disease.  A December 1998 pulmonary 
function test report indicates that no respiratory distress 
was noted during testing.  The Board also notes that a 
November 1999 VA treatment record indicates that it seemed 
likely that the veteran had pneumonia of the left lower lobe.  

It appears from the medical evidence of record that the 
veteran may have a residual disability due to pneumonia or 
other upper respiratory infection.  Therefore, the Board 
finds that another VA examination is necessary in order to 
clarify whether the veteran currently has a residual 
disability of pneumonia or other respiratory disorder.  If a 
respiratory disorder is found, a medical opinion is needed as 
to whether the disorder is related to the veteran's period of 
service.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) [to be 
codified at 38 U.S.C. § 5103A (d)].

Lastly, the Board notes that in March 2000, the veteran 
submitted additional evidence to the Board in support of his 
claim for service connection for a respiratory disorder to 
include pneumonia.  The additional evidence consists of a VA 
treatment record dated in March 2000 which indicates that the 
veteran reported having two episodes of pneumonia in service 
and he recently had an episode of pneumonia in December 1999.  
The Board finds this evidence to be pertinent to the 
veteran's claim since it establishes that the veteran 
recently had the claimed disability.  There is no evidence in 
the claims folder that the veteran waived RO consideration of 
this additional evidence by the RO.  Therefore, because the 
RO has not considered this evidence, and because the veteran 
has not submitted a waiver of initial RO consideration 
pursuant to 38 C.F.R. § 20.1304, the Board believes that a 
remand is appropriate in order to provide the RO with the 
opportunity to consider this evidence in the first instance.  

Entitlement to a disability evaluation in excess of 50 
percent for PTSD

Review of the record reveals that in March 2000, the veteran 
submitted additional evidence to the Board in support of his 
claim for a disability evaluation in excess of 50 percent for 
PTSD.  This evidence consists of a treatment record dated in 
March 2000 which reflects treatment for PTSD and indicates 
that the veteran was on medication.  The record states that 
the veteran had some improvement in his symptoms but 
improvement and relapse were sporadic.  The psychiatrist 
indicated that the veteran's global assessment of functioning 
(GAF) score was 45 and he believed that it was extremely 
doubtful that the veteran could manage sustained  gainful 
employment. 

In this case, the evidence submitted by the veteran was not 
accompanied by a waiver of RO consideration pursuant to 
38 C.F.R. § 20.1304.  The Board finds that the above-
mentioned evidence is pertinent to the veteran's claim 
because the record reflects treatment of the service-
connected PTSD and indicates that the veteran's PTSD may 
prevent the veteran from being employed.  The Board points 
out that the issue before the Board is the level of severity 
of the PTSD.  Thus, this evidence is pertinent to the 
veteran's claim, and must be considered by the RO.    

Therefore, because the RO has not considered this evidence, 
and because the veteran has not submitted a waiver of initial 
RO consideration pursuant to 38 C.F.R. § 20.1304, the Board 
believes that a remand is appropriate in order to provide the 
RO with the opportunity to consider this evidence in the 
first instance.  

The Board also finds that the RO should make an attempt to 
obtain the treatment records of the veteran's treatment for 
PTSD from the VA mental health clinic.  The March 2000 VA 
treatment record by Dr. K. indicates that the veteran had 
been receiving treatment at the mental health clinic.  
Pursuant to the VCAA, the RO must make an attempt to obtain 
the treatment records identified by the veteran and if they 
are unable to obtain such records, the RO must notify the 
veteran that they are unable to obtain the records and 
explain the efforts that the RO made.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) [to be codified at 38 U.S.C. 
§ 5103A(b)(1), (2)].

The Board also directs the RO to schedule the veteran for a 
VA psychiatric examination, if deemed necessary after review 
of the additional evidence discussed above.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

Entitlement to service connection for typhus scrub and 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities

As noted by the Board in the Introduction, in a July 1999 
rating decision, the RO denied the veteran's claim of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
veteran was advised of that decision in July 1999.  In March 
2000, the veteran filed a Notice of Disagreement with respect 
to this issue.  

Review of the record further reveals that in the October 1999 
rating decision, the RO denied entitlement to service 
connection for typhus scrub.  In the November 1999 Notice of 
Disagreement, the veteran clearly expressed disagreement with 
the denial of service connection for typhus scrub in the 
October 1999 rating decision. 

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not had an opportunity to issue Statements of the 
Case as to these issues.  Under the Court's jurisprudence, 
the Board is obligated to remand these issues.  See Godfrey, 
supra; see also Manlicon v. West, 12 Vet. App. 238 (1999).

Therefore, this case is remanded for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  Through his attorney, 
he should be asked to provide the names 
and addresses of any medical care 
providers who have treated him for 
disabilities since separation from 
service in 1970 and treated him for the 
PTSD since 1997.  Any medical care 
providers so identified should be asked 
to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  

The RO should ask Dr. H.R., Dr. C.T., Dr. 
T., Dr. R., Dr. R.B., and Dr. A.B. to 
provide copies of the veteran's treatment 
record.  The addresses of these doctors 
are in the May 1998 statement by the 
veteran.  The veteran should be asked to 
sign any necessary consent forms for the 
release of the records.  Any such medical 
records so obtained should be associated 
with the veteran's VA claims folder.  

2.  The RO should obtain a complete copy 
of any administrative and medical records 
associated with the veteran's claim for 
workers compensation benefits and any 
decision reached in the veteran's case.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.  Any such medical records 
so obtained should be associated with the 
veteran's VA claims folder.

3.  The RO should schedule the veteran 
for VA examination(s) by the appropriate 
specialist(s) in order to determine the 
nature and etiology of the disabilities 
of the veteran's ankles, knees, left 
heel, hips, and lumbar spine, respiratory 
disorder, and gastrointestinal disorder.  
The veteran's VA claims folder and a copy 
of this remand must be made available to 
the examiner(s) for review in conjunction 
with the examination, and the examiner(s) 
must indicate in the examination report 
that he or she has examined the claims 
folder.  The examiner(s) should provide 
diagnoses for any disability of the 
ankles, left heel, knees, hips, lumbar 
spine, respiratory system and 
gastrointestinal system found.  The 
examiner(s) should review the veteran's 
medical history, including the service 
medical records, and answer the following 
questions:

(a)  What is the etiology and date of 
onset for the disabilities of the ankles, 
left heel, knees, hips, and lumbar spine?  
In particular, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that such disabilities 
are related to service, including the 
fall from the helicopter described above.    

(b)  Did the disabilities of the right 
ankle and left hip exist prior to service 
and if so, did these disabilities undergo 
a permanent increase in severity during 
service or were the complaints and 
symptoms noted in service temporary or 
intermittent flare-ups?  Are the right 
ankle and left hip disabilities noted in 
service congenital disabilities?  

(c)  Are the disabilities of the right 
ankle, bilateral knees, and lumbar spine 
related to or caused by the postservice 
injuries (discussed above)?    

(d)  Does the veteran currently have 
dysentery or residuals of dysentery?  Was 
dysentery diagnosed in service?  Does the 
veteran have a current gastrointestinal 
disorder that was incurred in service or 
is related to service?  What is the 
etiology of any gastrointestinal disorder 
found?

(e) Does the veteran currently have 
pneumonia or residuals of pneumonia?  
Does the veteran have a current 
respiratory disorder that was incurred in 
service or is related to service?  What 
is the etiology of any respiratory 
disorder found? 

All tests deemed to be necessary by the 
examiner(s) should be conducted.  The 
examiner(s) should provide complete 
rationale for all conclusions reached.  
The report(s) of the examination should 
be associated with the veteran's  VA 
claims folder.   

4.  If deemed necessary after review of 
the additional evidence of record 
submitted after the January 2000 
Supplemental Statement of the Case, the 
RO should schedule the veteran for a VA 
psychiatric examination to identify the 
current level of impairment resulting 
from PTSD.  The veteran's VA claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  The 
examiner should utilize the diagnostic 
criteria set forth in DSM-IV and assign a 
GAF score consistent with DSM-IV.  An 
explanation of the GAF score assigned and 
the rationale for all opinions expressed 
by the examiner should be clearly 
explained.  The report of examination 
should be associated with the veteran's 
claims folder. 

5.  Thereafter, the veteran's claims for 
entitlement to service connection for a 
disabilities of the ankles, left heel, 
hips, knees, and lumbar spine, 
gastrointestinal disorder to include 
dysentery and respiratory disorder to 
include pneumonia and entitlement to a 
disability evaluation in excess of 50 
percent for PTSD should be adjudicated by 
the RO.  If all benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.   

6.  The RO should issue a (Supplemental) 
Statement of the Case, containing all 
applicable laws and regulations, as to 
the issues of entitlement to service 
connection for typhus scrub and 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disabilities.  The 
veteran and his representative should be 
provided with copies of the 
(Supplemental) Statement of the Case and 
advised of the time period in which to 
perfect his appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 



